ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
B3 Enterprises, LLC                           )      ASBCA No. 59787
                                              )
Under Contract No. FA7000-14-C-0020           )

APPEARANCES FOR THE APPELLANT:                       Johnathan M. Bailey, Esq.
                                                     Kristin E. Zachman, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Jeffrey P. Hildebrant
                                                      Deputy Chief Trial Attorney
                                                     Phillip E. Reiman, Esq.
                                                     Capt Marc P. Mallone, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The parties have filed a joint stipulation of dismissal with prejudice. Accordingly,
this appeal is dismissed with prejudice.

       Dated: 16 June 2016

                                              rvv1 • n('(\ 0 Yo o o
                                                1·1~·u1- ~'-
                                                  MICHAEL~- O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59787, Appeal ofB3 Enterprises,
LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals